 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDOrovilleMercury Company,Inc.' and Retail ClerksUnion Local 17, Retail Clerks International Associ-ation,AFL-CIO,Petitioner,and Oroville Typo-graphical Union No. 846,International Typographi-calUnion,AFL-CIO,Petitioner.Cases 20-RC-13022 and 20-RC-13097March 29, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Gretchen S.Owens. On December 2, 1975, the Regional DirectorforRegion 20 issued a Decision and Direction ofElection in which she directed an election in the sep-arate units sought by the Petitioners? Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations, Series 8,as amended, the Employer filed a timely request forreview of the Regional Director's decision, contend-ing that the Regional Director erred by her place-ment of teletypesetters and advertising and editorialproofreaders in the mechanical unit rather than inthe nonmechanical unit. By telegraphic order datedJanuary 2, 1976, the Board granted the Employer'srequest for review. Thereafter, the Employer and theOroville Typographical Union filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to theissueunder review, includingthe parties' briefs on review, and makes the followingfindings:OrovilleMercury Companyutilizesthe "coldtype" typesetting process to publish a daily newspa-per and a weekly advertising publication in Oroville,California. Its operations are organized into separateadvertising, circulation, bookkeeping, editorial, en-graving, composing, and pressroom departments.The Petitioners herein seek to represent employeesin mutually exclusive units. The Retail Clerks Unionhas petitioned for a unit of all nonmechanical em-1The name of the Employer appears as amended at the hearing.2 In Case20-RC-13022,an election was directed in a nonmechanical unitconsisting of all advertising,editorial, business,and circulationemployees.In Case20-RC-13097,an election was directed in a mechanical unit con-sisting of composing,engraving,teletypesetting.proofreading,and press-room employees.ployees of the Employer. Petitioner Oroville Typo-graphical Union seeks to represent a unit of all of theEmployer's mechanical employees. There is no dis-agreement as to the appropriateness of these units.Rather, the sole issue before us is into which of thetwo units certain employees, namely, advertisingproofreaders, editorial proofreaders, and teletypeset-ters, should be placed.Advertising proofreaders work in a room withnonmechanical advertising department employeesand interchange duties with them. Both groups aresupervised by the advertising department supervisor.Advertising proofreaders spend up to 30 percent oftheir time taking classified ads either over the count-er or over the phone. There is no physical or func-tional interchange with employees who perform me-chanical unit work. Advertising proofreaders work40 hours per week, the same as nonmechanical em-ployees, compared to the 37-1/2 hours per weekworked by mechanical employees. Petitioner Typo-graphical Union now concedes that these employeesproperly belong in the nonmechanical unit.Editorial proofreaders work in a partitioned areaof the editorial department, under the supervision ofthe editorial supervisor. They are in constant contactwith editorial department employees, who are in thenonmechanical unit, and have no such contact withemployees performing mechanical functions. As withadvertising proofreaders, the standard workweek ofeditorial proofreaders is 40 hours.Teletypesetters work in a separate room which isadjacent to the editorial department, but physicallydistinct from the operations of the mechanical em-ployees with whom they have only minimal contact.Teletypesetters also work under the supervision ofthe editorial department supervisor and have physi-cal and functional interchange with editorial proof-readers. In addition to their other duties, teletypeset-ters research and write a "Years Ago" column whichis submitted to the wire desk in the editorial depart-ment.In 1948, the Employer had a collective-bargainingagreement with Petitioner Typographical Union cov-ering the employees in the composing room whichexcluded the proofreaders and teletypesetters here inissuewho were then represented by another labororganization. The record shows that, since the 1948agreement and up to the present, the terms and con-ditions of employment of the above-described unithave been set forth in a series of written under-standings. These understandings encompass wages,employment security, vacation, holidays, and sickleave.Based on the foregoing factors and the record as awhole, we find that the community of interest of the223 NLRB No. 69 OROVILLE MERCURY CO., INC.advertising proofreaders, the editorial proofreaders,and the teletypesetters is more closely aligned withthe nonmechanical employees than with the mechan-ical employees? These employees are therefore ex-cluded from the mechanical unit and included in thenonmechanical unit.7CommunityService Publishing,Inc.,216 NLRB No. 180 (1975), reliedupon byPetitioner TypographicalUnion,is inapposite.469Accordingly, the case is hereby remanded to theRegional Director for they purpose of conductingelections pursuant to her Decision and 'Direction- ofElection, as modified herein, .except that the payrollperiod for determining eligibility shall be that endingimmediately preceding the date of issuance of thisDecision on Review.[Excelsiorfootnote omittedfrom publication.]